*518Opinion by
Ekwall, J.
An examination of the collector’s letter shows that the importer made proper application to segregate the damaged merchandise and that, as a result of the segregation, 4 bags of 150 packages each were rejected as unusable; that a duty-paid withdrawal was filed which showed an intention to pay duty on all of the imported merchandise, because it showed on the last fine “rejects 4 bags each containing 150 packages” as part of the duty-paid withdrawal; and that in view of this delivery to the importer and because the rejects were not destroyed under customs custody, they became dutiable. In view of the record, it was held that plaintiff failed to overcome the presumption of correctness attaching to the collector’s action. The protest was therefore overruled.